Per Curiam:

In this case the defendant was convicted of the crime of grand larceny, and sentenced to the penitentiary of the state of Kansas for a period of one year. Several errors are assigned, but only one is presented for our consideration by the briefs, to wit, that the evidence is not sufficient to sustain a judgment of conviction. The evidence is conflicting, and, while a verdict and judgment of not guilty might well have been rendered upon it, yet, viewed in its most favorable light to the state, as we are obliged to view it after it has been passed on by the jury and their conclusion approved by the trial court, there is sufficient evidence upon every material question involved to sustain the verdict and sentence.
The judgment of the district court is therefore affirmed.